This cause is before the Court on an appeal taken from an order dated April 28, 1928, entered by the Circuit Court of Dade County, Florida, overruling and denying a petition of the plaintiff below, appellant here, for a rehearing in this said cause. The final decree, as shown by the transcript, was dated February 5, 1938, and an appeal was not taken from the final decree. We have examined the petition for rehearing and the different exhibits attached, and made a part thereof, and have considered the materiality thereof and fail to find error on the part of the lower court in making the order appealed from, since the motion for rehearing presents no matter showing error that this Court can consider on the appeal taken only from the order denying a rehearing and not from the final decree.
Counsel for appellees filed a motion in this court to affirm *Page 361 
the order appealed from and have assigned a number of grounds therefor, one of which being that the final decree was entered more than six months prior to the entry of the pending appeal and for said reason no appeal here would lie. It is not necessary to recite the other grounds of the motion to affirm, as we think and believe the appeal here is in principle controlled by Gasque v. Ball, 71 Fla. 257, 71 So. 329. The motion to affirmed the order appealed from is granted.
It is so ordered.
TERRELL, C.J., and WHITFIELD, BROWN and CHAPMAN, J.J., concur.